Citation Nr: 0506641	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for migraines.

2.  Entitlement to an initial disability rating greater than 
10 percent for post traumatic osteoarthritis of the right 
shoulder. 


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the RO in 
Philadelphia, Pennsylvania, which in pertinent part, awarded 
service connection and assigned a noncompensable rating for 
migraine headaches and post traumatic osteoarthritis of the 
right shoulder, effective the day following discharge from 
service, June 26, 2001.  A rating action in October 2003 
increased the rating for the veteran's migraine headaches and 
post traumatic osteoarthritis of the right shoulder from a 
noncompensable rating to a 10 percent rating, effective June 
26, 2001.  As evidenced in the veteran's November 2003 VA 
Form 9, he continued his appeal for a higher initial rating 
for both issues. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected migraines occur several 
times per month and are prostrating, they are not prolonged 
and do not cause severe economic impact.

3.  The veteran's service-connected right shoulder disorder 
is manifested by complaints of pain on extremes of motion 
with objective X-ray findings of minimal acromio-clavicular 
joint osteoarthritis, but without dislocations, non-union, 
malunion, or disunion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
migraines have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8100 
(2004).

2.  The criteria for an initial rating in excess of 10 
percent for post traumatic osteoarthritis of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 
5010, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA, as amended, and its implementing regulations, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 2003 statement of the case, and September 2003 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes that the September 2003, 
letter told the veteran what evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  It told him that if he had any relevant evidence 
or information he should let the RO know.  This served to 
inform him to provide relevant evidence in his possession.

The September 2003 letter told him that the evidence needed 
to substantiate his claim was that showing that the 
disabilities had increased in severity.  The statement of the 
case told him of the specific criteria for higher migraine 
and shoulder disability ratings.  This notice served to tell 
him of the evidence needed to substantiate his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide VCAA notice 
prior to an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, VCAA notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in providing such notice after the initial denial.  Pelegrini 
v. Principi, at 120, 122-4.  The Court went on to say, that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision.  Id, at 120.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In fact, when the RO increased the initial evaluations for 
the shoulder and migraine disabilities, it set the effective 
date in accordance with the initial claim, and gave no 
consideration to the initial adverse decision.

There is no identified relevant evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The veteran has been afforded VA 
examinations.  He has not reported any specific treatment 
since service, thus, there are no outstanding records.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


Migraine Headaches 

The veteran's service-connected migraine headaches are 
currently assigned a 10 percent rating under Diagnostic Code 
8100.

Under Code 8100, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.   
Migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months 
warrant a 30 percent rating.  Migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent rating. 

The service medical records show treatment for migraines.  A 
December 2000 report of medical examination, performed for 
purposes of completing a five year physical, listed the 
veteran's head as clinically normal.  In an accompanying 
report of medical history, the veteran noted frequent and 
severe headaches and specifically indicated that he suffered 
from constant migraines.  The examiner noted that the veteran 
was in fair health due to his migraines.  He further noted 
that the veteran's migraines had decreased in frequency, 
occurred on a weekly basis, and were controlled with over the 
counter medication and were "manageable."

Upon release from active duty in April 2001, the veteran's 
head was clinically evaluated as normal.  In an accompanying 
report of medical history, the veteran noted a history of 
frequent or severe headaches and attributed them to starring 
at a computer screen for eight hours a day while at work.  
The examiner noted severe headaches due to the veteran's work 
environment, which dissipated with over the counter 
medication, or when he was away from his work environment.

Post-service medical evidence of headaches consists of a 
September 2003 VA examination, in which the veteran reported 
bilateral fronto-temporal, throbbing headaches which occurred 
twice a week and lasted two hours or less when treated with 
aspirin.  He indicated that the headaches interfered with his 
work.  No prodrome, sequelae or complications were noted and 
the physical examination was normal.  The diagnosis was 
common migraine. 

In his substantive appeal the veteran reported that he 
experienced migraines several times a month, which required 
him to stay in bed.

The veteran contends that his migraines should be evaluated 
as 30 percent disabling.  His report of migraines requiring 
that he stay in bed several times per month is consistent 
with such an evaluation.  There is no evidence contradicting 
the veteran's report of the frequency and severity of his 
migraines.  Therefore, the Board finds that the veteran's 
disability meets the criteria for a 30 percent evaluation.

Although he has reported that his migraines affect his work, 
he has not reported a severe economic impact.  His migraines 
reportedly last for approximately two hours.  Therefore, they 
are not prolonged.  Because the prostrating attacks occur 
less than once per week, the Board does not find that they 
are very frequent.  Accordingly, the Board concludes that the 
disability does not meet any of the criteria for a 50 percent 
rating.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the 30 percent rating is 
warranted since the effective date of service connection, but 
that there is no evidence that he has met the criteria for a 
50 percent rating at any time since that date.  

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  As noted earlier, 
the veteran has reported that migraines have an impact on his 
work, but has not reported severe economic impact, or any 
specific impact on his income.  Indeed, at the time of this 
report he was noted to be a full time student.  The 30 
percent rating is meant to compensate him for the average 
loss of wages in a civil occupation for someone with his 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  In 
the absence of evidence that the headaches cause marked 
interference with employment or have required frequent 
periods of hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The evidence is in favor of the grant of a 30 percent rating, 
but the preponderance of the evidence is against the grant of 
a 50 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Post Traumatic Osteoarthritis of the Right Shoulder

The veteran's service-connected right shoulder disorder is 
currently assigned a 10 percent rating under Diagnostic Code 
5010.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder.  Under 
that diagnostic code, limitation of motion of the arm at the 
shoulder level is assigned a disability rating of 20 percent.  
If motion of the arm is limited to midway between the side 
and shoulder, a 30 percent evaluation is assigned for the 
major side and a 20 percent evaluation is assigned for the 
minor side.  If arm motion is limited to 25 degrees from the 
side, a rating of 40 percent is assigned for the major side 
and a 30 percent rating is assigned for the minor side.

Diagnostic Code 5202 provides guidance for rating other 
impairments of the humerus, including loss of the humeral 
head, fibrous union, non-union, recurrent dislocation of the 
scapulohumeral joint, and malunion.  When episodes of 
dislocation are infrequent, with guarding of movement only at 
shoulder level, a rating of 20 percent is assigned.  With 
frequent episodes of dislocation and guarding of all arm 
movements, a rating of 30 percent is assigned for the major 
side and a 20 percent rating is assigned on the minor side.  

Under Diagnostic Code 5200, ratings of 30, 40 and 50 percent 
are assigned for major side ankylosis of scapulohumeral 
articulation for favorable, intermediate and unfavorable 
ankylosis, respectively.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment. 
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination. Such inquiry was not 
to be limited to muscles or nerves. These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

According to 38 C.F.R. § 4.59 (2004), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.   Muscle spasm will greatly 
assist the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight- 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Service medical records show that the veteran injured his 
right shoulder in August 2000 while completing push ups.  The 
diagnosis was acromioclavicular joint ligament strain.  
Remaining treatment records reflect continuing complaints of 
right shoulder pain.  Pertinent diagnoses included 
impingement syndrome of the right shoulder and bicep 
tendonitis.  In December 2000, the veteran noted a history of 
arthritis and a painful or "trick" shoulder.  The examiner 
noted right shoulder pain with possible impingement.  

Upon release from active duty in April 2001, the veteran's 
upper extremities were clinically evaluated as normal.  He 
again noted in an accompanying report of medical history, a 
history of arthritis and a painful or "trick" shoulder and 
reported inflammation in his right shoulder.  The examiner 
noted a diagnosis of right shoulder bicep tendonitis.

Subsequent medical records show that the veteran is left 
handed.

During a VA orthopedic examination in September 2003, the 
veteran reported no medical treatment of his right shoulder 
since discharge from service.  He complained of intermittent 
pain and instability, which he treated with aspirin or Motrin 
as needed.  He denied flare ups, dislocation, subluxation or 
use of a cane, braces or crutch.  Additionally, he reported 
that his right shoulder disorder did not affect his 
occupation or daily activities as a student.  

Examination of the right shoulder revealed that it was within 
normal limits as far as passive and active range of motion.  
Intermittent pain was noted with full right shoulder flexion 
and abduction.  Ranges of motion were zero to 180 degrees of 
forward flexion, zero to 180 degrees of abduction, zero to 90 
degrees of external rotation, and zero to 90 degrees of 
internal rotation. The diagnosis was post traumatic 
osteoarthritis of the right shoulder.  An X-ray study of the 
right shoulder showed minimal acromio-clavicular joint 
osteoarthritis.  
 
In this case, the clinical evidence shows that the veteran 
has full range of motion in his right shoulder.  The shoulder 
is stable, there is no tenderness, weakness or abnormal 
movement.  There was no apparent abnormality during the 
September 2003 VA examination, except for pain on full 
flexion and abduction.  

Because the veteran is apparently able to achieve the 
extremes of motion before experiencing pain (or given that 
the pain is intermittent, sometimes achieve full pain free 
motion), the DeLuca criteria, do not provide a basis for 
finding that the veteran has the requisite limitation of 
motion for an evaluation in excess of 10 percent under 
Diagnostic Code 5201.

The veteran has not experienced dislocations, and the X-ray 
did not demonstrate loss of the humeral head, non-union, 
fibrous union, or malunion.  Therefore, a higher evaluation 
is not warranted under Diagnostic Code 5202.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that at no time since the 
effective date of service connection in June 2001 have the 
clinical findings shown that the veteran met the criteria for 
a rating higher than 10 percent.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  In the absence of 
evidence that post traumatic osteoarthritis of the right 
shoulder caused marked interference with employment or has 
required frequent periods of hospitalization, referral for 
consideration of an extraschedular rating is not warranted.  
Shipwash, supra.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for post traumatic osteoarthritis 
of the right shoulder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating of 30 percent for migraines is 
granted, effective June 26, 2001.

Entitlement to an initial disability rating greater than 10 
percent for post traumatic osteoarthritis of the right 
shoulder is denied. 




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


